DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	According to the Preliminary Amendment, filed 30 November 2018, the status of the claims is as follows:
Claims 15-28 are new; and
Claims 1-14 are cancelled.
Claim Objections
3.	Claim 15 is objected to because of the following informalities:  in lines 10-12, “wherein said processing device is configured to identify, based on said distal signal, a third start time, a fourth start time” is a grammatical/typographical error, and should be amended to “wherein said processing device is configured to identify, based on said distal signal, a third start time, and a fourth start time”.  Appropriate correction is required.
Examiner’s Comment
4.	In order to more clearly describe the structural limitations of the claimed apparatus, Examiner suggests the following amendment to claim 15:
 - -
15. (Currently Amended) 	An apparatus for determining a velocity of a coronary pulse wave velocity, said apparatus comprising 
an interface configured to receive a proximal signal and a distal signal, said proximal signal is a proximal blood pressure signal and said distal signal is a distal blood pressure signal, said proximal and distal signals being indicative of pressure in a coronary artery; and 
a processing device: 
identify, based on said proximal signal, a first start time, a second start time, and a first duration between said first and second start times, 
 and a fourth start time, 



- - 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
Claims 15-28 are directed to a “apparatus”, which describes one of the four statutory categories of patentable subject matter, i.e. a machine.  
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
Claim(s) 15-28 recite the following mental process:
… identify, based on said proximal signal, a first start time, a second start time, and a first duration between said first and second start times, wherein said first start time is a start time of a rising edge of said proximal signal and said second start time is a start time of a falling edge of said proximal signal, 
… identify, based on said distal signal, a third start time, a fourth start time, wherein said third start time is a start time of a rising edge of said distal signal and said fourth start time is a start time of a falling edge of said distal signal, 
… retrieve a distance between a location at which said proximal signal is measured and a location at which said distal signal is measured, 
… determine a second duration, wherein said second duration separates said first start time and said third start time, and 
… determine said velocity based on said second duration and said distance.

Based on broadest reasonable interpretation, each of the above steps can be mentally performed (the human mind can identify a first start time, a second start time, and a first duration between the first and second start times by viewing the proximal signal, retrieve a distance between a location at which the proximal signal is measured and a location at which the distal signal is measured, and make determinations of a second duration based on the separation between the first start time and the third start time points and of a velocity based on the second duration and the distance). 
This judicial exception is not integrated into a practical application because the additional limitations of “… receive a proximal signal, and a distal signal, wherein said proximal signal is a proximal blood pressure signal and said distal signal is a distal blood pressure signal, said proximal and distal signals being indicative of pressure in a coronary artery,” add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the mental process.  Furthermore, the limitations “an interface”, “wherein said interface is configured to…”, “a processing device”, and “wherein said processing device is configured to…” are recited at a high-level of generality performing generic computer functions in order for the computer to be used as merely a tool to perform the mental process.
Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. 
Analyzing the additional claim limitations individually, the additional limitations that are not directed to the mental process are “… receive a proximal signal, and a distal signal, wherein said proximal signal is a proximal blood pressure signal and said distal signal is a distal blood pressure signal, said proximal and distal signals being indicative of pressure in a coronary artery”.  This limitation add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the abstract idea.
The limitations “an interface”, “wherein said interface is configured to…”, “a processing device”, and “wherein said processing device is configured to…” are recited at a high-level of generality performing generic computer functions in order for the computer to be used as merely a tool to perform the mental process.  
The additional limitations of dependent claims 16-26 are merely directed to and further narrow the scope of the mental process.
As to claims 27 and 28, the limitations of “an elongated FFR guide wire, a proximal pressure sensor, and a distal pressure sensor, wherein said proximal and distal pressure sensors are separated by a predefined distance along said guide wire, wherein said proximal and distal pressure sensors connect to said interface, and wherein said interface comprises a sampling circuit that samples said proximal and distal signals from said first and second pressure sensors” and “wherein said predefined distance is between seventy millimeters and one hundred and fifty millimeters” add insignificant pre-solution activity to the abstract idea because these features are conventional and routine in the art for obtaining data, i.e. the “proximal and distal signals”.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide computer implementation of the abstract idea using collected data without: improvement to the functioning of a computer or to any other technology or technical field; applying the mental process with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; applying or using the mental process in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.  
Allowable Subject Matter
7.	Claims 15-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office Action.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 15-28, Asmar, U.S. Patent No. 6,511,436 B1, which is the closest prior art reference, teaches the following:
	An apparatus for determining a velocity of a coronary pulse wave velocity (see col. 4, ll. 41-44, and see fig. 1A and fig. 2, step 108), said apparatus comprising 
an interface (“data acquisition system”) 12 and a processing device (“central processing unit”) 10, wherein said interface 12 is configured to receive a proximal signal M1, and a distal signal M3 (see fig. 1A), wherein said proximal signal M1 is a proximal blood pressure signal and said distal signal M3 is a distal blood pressure signal, said proximal and distal signals being indicative of pressure in a coronary artery (see col. 4, ll. 41-64), and … wherein said processing device is configured to retrieve a distance between a location at which said proximal signal is measured and a location at which said distal signal is measured (see col. 7, l. 39 to col. 8, l. 8).
Asmar teaches that the processing device 10 is configured to determine a time delay (see col. 6, l. 31 to col. 7, l. 5):
For the determination of the time delay t.sub.1-2, the central data-processing unit 10 initially determines for the first recording a.sub.n the moment (t.sub.1) of the pulse wave passage by identifying some uniform point of the waveform. Next, for the second recording b.sub.n, the moment (t.sub.2) of appearance of the same pulse wave is determined by identifying the same uniform point of the pulse wave. The pulse wave velocity is determined by dividing the distance between the two points by the time it takes for the wave front to travel between those points. In practice, determining the wave front is difficult because of changes in pulse contour and amplitude as the wave propagates along the arterial tree. However, these changes in pulse contour and amplitude are not usually observed at the beginning of systole. For this reason, the time interval is preferably measured between the pressure wave foot (i.e., nadir).
The central data processing unit 10 calculates the time delay (difference in time of arrival) of the foot segment of the pulse waveform between t.sub.1 and t.sub.2 to obtain t.sub.1-2. On the first (proximal) recording a.sub.n, t.sub.1 is defined as the time when the derivative of the recorded function reaches a maximum value. At the second (distal) pulse wave recordings, b.sub.n t.sub.2 is defined by using the same method.
The transit time data is between the initial upstroke segment of the waveform of the arterial hemodynamic behavior data recorded at the proximal recording site and the initial upstroke segment of the waveform of the arterial hemodynamic behavior data recorded at the distal recording site. The initial upstroke segment of each recorded waveform is defined around the point at which the derivative of the recorded signal is maximal. The time delay between these two defined segments is measured according to a linear correlation method and at the moment when the linear correlation coefficient is maximal. The linear correlation is calculated between the two corresponding segments and repeated by shifting the distal waveform segment towards the proximal waveform segment, considered as fixed, by one time increment. This iterative process is continued over the whole calculation window, and is termed "time-shifting." The time shift associated with the maximal linear correlation coefficient represents the time displacement between the two segments and corresponds to the transit time.

However, neither Asmar nor the prior art of record teaches the apparatus of base claim 15, including the following, in combination with all other limitations of the base claim:
… identify, based on said proximal signal, a first start time, a second start time, and a first duration between said first and second start times, wherein said first start time is a start time of a rising edge of said proximal signal and said second start time is a start time of a falling edge of said proximal signal, 
… identify, based on said distal signal, a third start time,[ and] a fourth start time, wherein said third start time is a start time of a rising edge of said distal signal and said fourth start time is a start time of a falling edge of said distal signal, 
… determine a second duration, wherein said second duration separates said first start time and said third start time, and 
… determine said velocity based on said second duration and said distance.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        07/01/2022